[Cite as State v. Cartlidge, 2021-Ohio-3787.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SENECA COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 13-21-06

        v.

LAMAR L. CARTLIDGE,                                        OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Seneca County Common Pleas Court
                            Trial Court No. 17 CR 0166

                                       Judgment Affirmed

                            Date of Decision: October 25, 2021




APPEARANCES:

        Lamar L. Cartlidge, Appellant

        Stephanie J. Kiser for Appellee
Case No. 13-21-06


SHAW, J.

       {¶1} Defendant-Appellant, Lamar L. Cartlidge (“Cartlidge”), pro se, appeals

the March 11, 2021 judgment of the Seneca County Court of Common Pleas

denying his motion to withdraw his guilty plea. We affirm.

                      Relevant Facts and Procedural History

       {¶2} Cartlidge was charged in a superceding indictment with aggravated

trafficking in drugs, a fourth-degree felony (Count One); trafficking in cocaine, a

fifth-degree felony (Count Two); failure to comply with an order or signal of a

police officer, a third-degree felony (Count Three); tampering with evidence, a

third-degree felony (Count Four); possession of cocaine, a fifth-degree felony

(Count Five); aggravated trafficking in drugs, a fourth-degree felony (Count Six);

and aggravated possession of drugs, a fifth-degree felony (Count Seven). Cartlidge

ultimately pled guilty to all counts of the superceding indictment.

       {¶3} On September 13, 2018, the trial court sentenced Cartlidge to the

maximum sentence on all counts. The trial court ordered that all of the sentences

be served consecutively, for an aggregate term of 144 months in prison, and that

they also be served consecutively to the days Cartlidge had remaining on post-

release control.




                                         -2-
Case No. 13-21-06


       {¶4} Cartlidge filed a direct appeal to this Court of the September 13, 2018

Judgment Entry of Sentence. We affirmed this judgment on April 8, 2019. See

State v. Cartlidge, 3d Dist. Seneca No. 13-18-33, 2019-Ohio-1283.

       {¶5} On January 12, 2021, Cartlidge filed a motion in the trial court to

withdraw his guilty plea pursuant to Crim.R. 32.1. The State opposed Cartlidge’s

motion, and on March 11, 2021, the trial court issued a judgment denying

Cartlidge’s motion to withdraw his guilty plea. The trial court found that his motion

was not predicated on new evidence. The trial court also determined that the proper

venue for raising Cartlidge’s claims was during his direct appeal.

       {¶6} It is from this judgment that Cartlidge now appeals, asserting three

assignments of error. For ease of discussion, we will address all of the assignments

of error together.

                       ASSIGNMENT OF ERROR NO. 1

       THE TRIAL COURT ABUSE [SIC] ITS DISCRETION WHEN
       IT DENIED APPELLANT’S POST-SENTENCE CRIM. R. 32.1
       MOTION BASED ON NEW EVIDENCE THAT WAS
       ATTACHED TO THE MOTION IN VIOLATION OF 5TH AND
       14TH AMENDMENTS DUE PROCESS.

                       ASSIGNMENT OF ERROR NO. 2

       THE TRIAL COURT ERRED WHEN IT FAILED TO NOTIFY
       THE APPELLANT BEFORE ACCEPTING HIS GUILTY
       PLEA TO AN OFFENSE HE COMMITTED WHILE ON POST-
       RELEASE CONTROL THAT PURSUANT TO R.C. 2929.141
       THAT A PRISON TERM FOR A POST-RELEASE CONTROL
       VIOLATION MUST BE SERVED CONSECUTIVELY TO ANY

                                         -3-
Case No. 13-21-06


       PRISON TERM FOR THE NEWLY COMMITTED OFFENSE
       IN VIOLATION OF DUE PROCESS UNDER THE 5TH
       AMENDMENT.

                       ASSIGNMENT OF ERROR NO. 3

       THE TRIAL COURT ERRED WHEN IT FAILED TO NOTIFY
       THE APPELLANT THAT ANY PRISON SENTENCE
       IMPOSED FOR A VIOLATION OF R.C. 2921.331 MUST BE
       SERVED CONSECUTIVELY TO ANY PRISON TERM FOR
       ANY OTHER OFFENSES BEFORE ACCEPTING HIS
       GUILTY PLEA IN VIOLATION OF 5TH AND 14TH
       AMENDMENTS UNDER THE U.S. CONSTITUTION.

       {¶7} Cartlidge first argues that the trial court abused its discretion when it

denied his post-sentence motion to withdraw his guilty plea based on newly

discovered evidence. Specifically, Cartlidge argues that he submitted evidence to

support his motion that is purportedly outside the record, namely, a transcript of the

plea hearing. Cartlidge maintains that this is evidence which is “dehors the record”

because it was not made a part of the record for his direct appeal. Cartlidge further

argues because of the trial court’s alleged errors during the plea hearing--that the

trial court erred when it failed to notify him of the potential R.C. 2929.141

consecutive sentence and the consecutive sentence pursuant to R.C. 2921.331--that

he entered his guilty plea involuntarily, unintelligently and unknowingly. The State

responds that res judicata bars Cartlidge’s arguments.




                                         -4-
Case No. 13-21-06


                                Standard of Review

       {¶8} Appellate review of the trial court’s denial of a Crim.R. 32.1 motion to

withdraw a guilty plea is limited to whether the trial court abused its discretion.

State v. Artis, 3d Dist. Logan Nos. 8-19-52 and 8-19-53, 2020-Ohio-4018, ¶ 10; see

State v. Smith, 49 Ohio St.2d 261 (1977), paragraph two of the syllabus. An abuse

of discretion suggests the trial court’s decision is unreasonable, arbitrary, or

unconscionable. Artis at ¶ 10, citing State v. Adams, 62 Ohio St.2d 151, 157 (1980).

                                      Analysis

       {¶9} Crim.R. 32.1 provides, “A motion to withdraw a plea of guilty or no

contest may be made only before sentence is imposed; but to correct manifest

injustice the court after sentence may set aside the judgment of conviction and

permit the defendant to withdraw his or her plea.” “ ‘A defendant who seeks to

withdraw a plea of guilty after the imposition of sentence has the burden of

establishing the existence of manifest injustice.’ ” State v. Straley, 159 Ohio St.3d

82, 2019-Ohio-5206, ¶ 14, quoting Smith at paragraph one of the syllabus. Under

the manifest injustice standard, a post-sentence withdrawal motion is allowable only

in extraordinary cases. Id. Res judicata bars a defendant from raising claims in a

Crim.R. 32.1 post-sentence motion when those claims were or could have been

raised on direct appeal. Straley at ¶¶ 15, 23; see also Artis at ¶ 11. An exception to

the res judicata bar is when the defendant raises claims that were not available on


                                         -5-
Case No. 13-21-06


appeal because they are based on evidence outside the record. State v. Brown, 7th

Dist. Columbiana No. 18 CO 0025, 2019-Ohio-2717, ¶ 12; State v. Helton, 3d Dist.

Logan No. 8-08-06, 2008-Ohio-3601, ¶ 13; State v. Fontes, 3d Dist. Union No. 14-

99-03, 1999-Ohio-834, *2. To overcome the res judicata bar, the defendant must

provide new evidence that was not a part of the original record in order to overcome

res judicata. Id.

       {¶10} Here, Cartlidge asserts that he discovered evidence of the trial court’s

alleged consecutive sentence notification errors in the plea hearing transcript. These

alleged errors regarding what happened at the plea hearing were clearly available as

part of the original trial court record. The transcript of Cartlidge’s plea hearing is

not new facts or evidence, and as such Cartlidge cannot overcome res judicata under

the exception for new evidence, outside the record. Therefore, we find that the trial

court did not err in finding Cartlidge did not present “new evidence” in his motion

to withdraw his guilty plea.

       {¶11} Moreover, Cartlidge could have challenged that the trial court’s

alleged consecutive sentence notification errors prevented him from making a

knowing, intelligent, and voluntary guilty plea on direct appeal, but did not do so.

See Straley, 159 Ohio St.3d 82, 2019-Ohio-5206, at ¶23 (“Straley could have

challenged his guilty plea on direct appeal.”), citing State v. Sarkozy, 117 Ohio St.3d

86, 2008-Ohio-509, paragraph one of the syllabus. He did argue on direct appeal


                                         -6-
Case No. 13-21-06


that the trial court erred in ordering him to serve consecutive sentences. See

Cartlidge, 3d Dist. Seneca No. 13-18-33, 2019-Ohio-1283. However, because

Cartlidge’s specific sentence notification arguments could have been but were not

raised on direct appeal, his arguments are barred by the doctrine of res judicata and

he cannot now raise them in a post-sentence motion to withdraw his guilty plea. See

Artis, 3d Dist. Logan Nos. 8-19-52 and 8-19-53, 2020-Ohio-4018. Therefore, the

trial court did not abuse its discretion by denying Cartlidge’s motion to withdraw

his guilty plea. See State v. Mulkey, 9th Dist. Summit No. 29380, 2020-Ohio-3531,

¶ 5 (concluding that “the trial court did not abuse its discretion by denying

[Mulkey’s] motion to withdraw his no-contest plea” since “Mulkey could have

raised this argument” “that his plea was not knowingly, voluntarily, and intelligently

made” “in a direct appeal”); Straley at ¶ 23 (concluding that “the trial court did not

abuse its discretion in finding that res judicata barred Straley’s motion to withdraw

his guilty plea”).

       {¶12} For the foregoing reasons, Cartlidge’s three assignments of error are

overruled and the judgment of the trial court is affirmed.

                                                                 Judgment Affirmed

ZIMMERMAN and MILLER, J.J., concur.

/jlr




                                         -7-